DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “the titanium nitride layer has a crystal structure of an NaCl molecule” in lines 14-15. Applicant has no support for a titanium nitride layer has a crystal structure of an NaCl molecule in the originally filed disclosure, but of an NaCl structure (see [0023] and [0036]).
As amended, claim 1 recites “the organic photoconductor material is a perovskite, and has a crystal lattice constant such that crystal lattice mismatches between a crystal lattice constant of the titanium nitride layer and a crystal lattice constant of the organic photoconductor is not more than 3.8%” in lines 16-19. Applicant has no support for the limitation in the originally filed disclosure. On the contrary, Applicant discloses the mismatch between lattice constant of the perovskite CH3NH3PbI3 and TWICE the lattice constant of the titanium nitride to be about 3.8% (see [0036]).
As amended, claim 1 recites “the organic photoconductor material is a perovskite, has a crystal lattice constant” in lines 16-17, and “a crystal lattice constant of the organic photoconductor material” in line 18. It is unclear if “a crystal lattice constant” recited in lines 16-17 is the same as or different from “a crystal lattice constant” recited in line 18.
Claims 3 and 7-10 are rejected on the same ground as claim 1.
For the purpose of this office action, the titanium nitride having a crystal structure of an NaCl molecule is construed as TiN, and the perovskite material having a crystal lattice constant such that the crystal lattice mismatches between a crystal lattice constant of the titanium nitride layer and a crystal lattice constant of the organic photoconductor material (or perovskite) is not more than 3.8% is construed as CH3NH3PbI3. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chittibabu et al. (WO 2010/107795) in view of Park et al. (US 2006/0163567), and further in view of Irwin et al. (US 2015/0243444).
Regarding claim 1, Chittibabu et al. discloses an organic-inorganic hybrid photoelectric conversion element (or solar cell) comprising:
a substrate (110, fig. 1, paragraph bridging pages 4 and 5);
an electrode (120, fig. 1, paragraph bridging pages 4 and 5) having a second layer (124, fig. 1, paragraph bridging pages 4 and 5) and a first layer (122, fig. 1, paragraph bridging pages 4-5); 
a hole blocking layer (130, fig. 1, paragraph bridging pages 4 and 5);
a photoconductor layer (or photoactive layer 140, fig. 1, paragraph bridging pages 4 and 5) including an organic photoconductor material (or dye, see paragraph bridging pages 4 and 5; page 14, lines 14-25) that is formed on the electrode (120) and the hole blocking layer (130).
Chittibabu et al. discloses the electrode (120) is transparent (see page 7, line 30). As such, the second layer (124) of the electrode must be a conductive having translucency. 
Chittibabu et al. teaches using titanium nitride for the first layer (122) of the electrode (120, see page 8, lines 9-12).
Chittibabu et al. also teaches the hole blocking layer (130) formed between the titanium nitride layer (122) and the photoconductor is a compact titanium oxide with a small thickness such as less than about 50nm (see page 9, lines 21-31).
The hole blocking layer (130) of titanium oxide corresponds to the claimed second titanium oxide layer.
Chittibabu et al. discloses the electrode (120) including the titanium nitride layer (or the first layer 122 of titanium nitride) to be transparent (see page 7, line 30). Chittibabu et al. does not the titanium nitride (or the first layer 122) having an NaCl structure and a thickness of 5nm to 30nm; nor do they teach including a first titanium oxide layer having a layer thickness of 100nm to 250 nm such that the second titanium oxide layer (or hole blocking layer 130 having a thickness of less than 50 nm) has a layer thickness smaller than the layer thickness of the first titanium oxide layer.
Park et al. discloses a metal nitride having a thickness of about 5nm to 1m to have appropriate light transmittance to serve as a transparent conductive film ([0042]), wherein the metal nitride constituting the transparent conductive electrode is titanium nitride having an NaCl structure, e.g. TiN, (see [0040], [0048], examples 1 and 4, fig. 4). Park et al. also discloses forming a metal oxide such as titanium oxide between the metal nitride and the substrate, prior to forming the metal nitride (fig. 4, [0052-0053] and [0060]), to enhance light transmittance and to allow electrons injected into the transparent conductive electrode (e.g. metal nitride) to be transported to an external circuit ([0052]), wherein the thickness of the metal oxide such as titanium oxide is 5nm to 1m ([0053]) or 1nm to 1m ([0060]), and is selected to be greater than less than 50nm (see the thickness of 75nm for the TiO2 layer in example 1). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by using the titanium nitride having an NaCl structure, e.g. TiN, and a thickness of 5nm to 1m for the titanium nitride (or the first layer 122 of the electrode 120), because Chittibabu et al. explicitly suggests the electrode (120) including the electrically conductive titanium nitride layer (or the first layer 122) to be transparent and Park et al. discloses titanium nitride having an NaCl structure, e.g. TiN, and a thickness of about 5nm to 1m would serve as a transparent conductive film. 
It would have also been obvious to one skilled in the art at the time of the invention was made to have formed a (first) titanium oxide layer having a thickness of 5nm to 1m prior to forming the titanium nitride, TiN, as taught by Park et al. such that the first titanium oxide layer is between the substrate, or second layer 124/substrate 110, and the titanium nitride layer (or first layer 122), because Park et al. teaches such (first) titanium oxide layer would enhance light transmittance and to allow electrons injected into the transparent conductive electrode to be transported to an external circuit ([0052]). 
In such modification, the photoconductor layer including an organic photoconductor material (or dye) that is formed on a laminated film in which a conductive film having translucency (or the second layer 124 of the transparent electrode 120), a first titanium oxide layer (or the titanium oxide layer prior to the titanium nitride disclosed by Park et al.), and a titanium nitride layer (or the first layer 122 of the transparent electrode 120) are formed in this order on the substrate (110). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 5nm to 30nm of the range 5nm to 1m for the titanium nitride (TiN) layer and 100nm to 250 nm of the range 5nm to 1m for the first titanium oxide disclosed by Park et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
 Chittibabu et al. does not explicitly disclose the organic photoconductor material, e.g. dye, is a perovskite material such as CH3NH3PbI3 so that the crystal lattice mismatches between the crystal lattice constant of the titanium nitride layer and the crystal lattice constant of the organic photoconductor material is not more than 3.8%.
Irwin et al. teaches perovskite material is a dye among other materials ([002], [0091-0099]), wherein the perovskite such as MAPbI3 is exemplified throughout the reference (see figs. 8-11, 13-16, 18, [0042], [0044-0045], [0051-0058], [0072], [0087-0088]). MAPbI3 is CH3NH3PbI3 (see Conspectus of the evidentiary reference to Haruyama et al., “Surface Properties of CH3NH3PbI3). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by using perovskite material such as MAPbI3 or CH3NH3PbI3 as the organic photoconductor material, or dye, as taught by Irwin et al., because Irwin et al. teaches such material would improve the performance of the photoelectric conversion element (or device, see abstract, [0017], [0021], [0030]). In such modification, modified Chittibabu et al. discloses the same materials, e.g. TiN and CH3NH3PbI3, for the titanium nitride and the perovskite material as claimed and disclosed, the photoconductor layer of modified Chittibabu et al. will display the characteristic of “crystal lattice mismatches between a crystalline lattice constant of titanium nitride layer and a crystal lattice of the organic photoconductor material is not more than 3.8%” as claimed.

Regarding claim 3, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. shows the substrate is a film-shaped substrate (see fig. 1).

Regarding claim 8, Chittibabu et al. discloses a photoelectric conversion element according to claim 1 above.
Chittibabu et al. does not explicitly disclose the surface of the photoconductor layer is coated with an inorganic material having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV.
Irwin et al. discloses coating the surface of a photoconductor layer (or photoactive material PAM 1 layer 3906 or PAM2 layer 3908) with an interfacial layer (IFL3 3907 or IFL4 3909, see fig. 7) for enhancing charge transport and/or collection between two layers or material, preventing or reducing the likelihood of charge recombination, wherein a suitable interfacial material include oxide of copper (CuO) or sulfide of zinc (ZnS, [0033]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion of Chittibabu et al. by coating the surface of the photoconductor layer with an interfacial layer of copper oxide (Cu2O) or zinc sulfide (ZnS) as taught by Irwin et al., because Irwin et al. teaches such interfacial layer would enhance charge transport and/or collection, prevent or reduce the likelihood of charge recombination ([0033]). Copper oxide and zinc sulfide are materials having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV (see page 25 of Applicant’s disclosure). 

Regarding claim 9, modified Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. a rear surface electrode layer (see counter electrode in fig. 1) is formed above the photoconductor layer, e.g. dye on the dye sensitizing semiconductor electrode, and a metal film of platinum, which has a work function of 5 eV or more, is formed as the rear surface electrode layer (see fig. 1, [0099])

Regarding claim 10, modified Chittibabu et al. discloses a solar cell module (or photoelectric converter) where the photoelectric conversion element (or dye sensitized solar cell) of claim 1 is integrated (see title and summary).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Chittibabu et al. (US 2007/0051403) as applied to claim 1 above, in view of Luan et al. (“Facile Synthesis and Morphology Control of Bamboo-Type TiO2 Nanotube Arrays for High-Efficiency Dye-Sensitized Solar Cells”)
Regarding claim 7, Chittibabu et al. discloses a photoelectric conversion element as in claim 1 above, wherein Chittibabu et al. discloses the organic photoconductor material, e.g. dye, takes the shape of the semiconductor electrode as Chittibabu et al. discloses the semiconductor electrode adsorbed with the organic photoconductor material, e.g. dye (see page 14). Chittibabu et al. discloses the surface of the dye-sensitized semiconductor electrode is coated with hole carrier layer (150, see fig. 1), wherein the hole carrier layer includes an organic charge transport resin material (see paragraph bridging pages 4 and 5; page 17, lines 11-18)
Chittibabu et al. does not disclose the organic photoconductor material, e.g. dye, being formed in a bamboo grass shape.
  Luan et al. discloses using the semiconductor electrode (or TiO2) having a morphology of bamboo-type would allow higher efficiencies in dye-sensitized solar cells due to enhanced surface area (see abstract, experimental section, fig. 6, and conclusions).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Chittibabu et al. by forming the semiconductor electrode having a bamboo grass shape as taught by Luan et al. such that the photoconductor material, e.g. dye, takes the form of bamboo grass shape of the semiconductor electrode, because Luan et al. teaches such bamboo grass shape semiconductor electrode would allow high efficiencies in dye-sensitized solar cells (or the photoelectric conversion elements) due to enhanced surface area.  
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chittibabu, Park and Irwin does not disclose the organic photoconductor material is a perovskite material having a crystal lattice constant such that the lattice mismatches between a crystal lattice constant of the titanium nitride layer and a crystal lattice constant of the organic photoconductor material is not more than 3.8% as claimed. However, Irwin exemplifies using the perovskite material such as MAPbI3, or CH3NH3PbI3, that would provide the claimed characteristic of crystal lattice constant as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726